Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 10/21/2021 is acknowledged. The traversal is on the ground(s) that the Office has not demonstrated that the examination of all the claims would impose a serious search burden. This argument is not deemed persuasive, because the Groups encompassed by the claims are independent or distinct. Furthermore the Groups claimed would require different fields of search, e.g., employing different search strategies or search queries. Additionally the Groups encompassed by the claims are likely to involve different non-prior art issues under 35 U.S.C. 112(a). The requirement is still deemed proper and is therefore made FINAL.

Claims 1-45 are pending.
Claims 6-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021.
Claims 1-5 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 1 is drawn to a method for detecting the activity of a WEE1 protein in a sample, comprising: contacting the sample with a polypeptide comprising an amino acid sequence of SEQ ID NO: 62 (KRSRKESYSVYVYKVL) or an amino acid sequence having at least about YSVYVYKVL) is phosphorylated at the Tyr8 residue by a WEE1 kinase, and as such the specification adequately describes a method for detecting the activity of a WEE1 protein in a sample, comprising: contacting the sample with a polypeptide comprising an amino acid sequence of SEQ 1D NO: 62 (KRSRKESYSVYVYKVL), wherein the Y(Tyr)8 residue is unphosphorylated, under conditions allowing the WEE1 protein to phosphorylate the Tyr8 residue; and detecting phosphorylation at the Tyr8 residue, wherein detected phosphorylation indicates WEE1 protein activity in the sample. However claim 1 encompasses a genus of amino acid sequences comprising the amino acid sequence of SEQ ID NO: 62 and variants thereof having at least about 95% sequence homology with SEQ ID NO: 62 that are capable of being phosphorylated by a WEE1 kinase. The specification does not disclose any variant amino acid sequences having at least about 95% sequence homology with SEQ ID NO: 62 that are capable of being phosphorylated by a WEE1 kinase. In the absence of empirical determination, one skilled in the art would be unable to determine which variant amino acid sequences having at least about 95% sequence homology with SEQ ID NO: 62 are capable of being phosphorylated by a WEE1 kinase. As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed a single species within the genus claimed; however in view of the amino acid variation within the genus claimed, the disclosure of said single species comprised within the claimed genus is not sufficiently representative of the entire genus.
Furthermore Applicant has not disclosed relevant, identifying characteristics of variant amino acid sequences having at least about 95% sequence homology with SEQ ID NO: 62 that are capable of being phosphorylated by a WEE1 kinase. Absent a description of the at least minimal structural features correlating with a functional ability to be phosphorylated by a WEE1 kinase which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which variant amino acid sequences having at least about 95% sequence homology with SEQ ID NO: 62 are capable of being phosphorylated by a WEE1 kinase. 
Although screening techniques can be used to isolate variant amino acid sequences having at least about 95% sequence homology with SEQ ID NO: 62 that are capable of being Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly given the lack of particularity with which the claimed SEQ ID NO: 62 variants are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.
With respect to claims 2-4, Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) 

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

Claims 2-4 encompass an antibody that binds to the polypeptide of SEQ ID NO: 62 with a phosphorylated Tyr8 residue, and said polypeptide has been adequately described. However based upon the Memo, it is submitted that adequate description of the antigen bound by the claimed antibody is not sufficient to adequately describe the genus of antibodies that binds said antigen. Adequate description of an antigen to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen. Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). Given the lack of particularity with which the antibodies encompassed by the claims are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus of antibodies that bind to the polypeptide of SEQ ID NO: 62 with a phosphorylated Tyr8 residue 
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.